


110 HRES 457 IH: Calling on the Russian Federation to

U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 457
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2007
			Mr. McCotter (for
			 himself, Ms. Berkley,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Peterson of Minnesota,
			 Mr. Shimkus,
			 Mr. Shuster, and
			 Mr. Tancredo) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the Russian Federation to
		  withdraw its military forces, armaments, and ammunition stockpiles from the
		  sovereign territory of the Republic of Moldova.
	
	
		Whereas at the 1999 Organization for Security and
			 Cooperation in Europe (OSCE) Summit in Istanbul, Turkey, the Russian Federation
			 committed to completely withdraw its military forces from the territory of the
			 Republic of Moldova by the end of 2002;
		Whereas at the 2002 OSCE Ministerial Council in Porto,
			 Portugal, the Russian Federation agreed to complete the withdrawal of its
			 military forces from the territory of Moldova by December 31, 2003;
		Whereas the Russian Federation ceased its withdrawal of
			 military forces from the Transnistrian region of Moldova on March 24, 2004, and
			 has yet to show any intention of continuing its withdrawal process;
		Whereas 1,250 Russian soldiers remain stationed in the
			 Transnistrian region of Moldova against the will of the Moldovan people;
		Whereas the presence of Russian military forces in the
			 Transnistrian region of Moldova is a clear violation of Moldova’s territorial
			 sovereignty;
		Whereas the Russian Federation as a participating state in
			 the OSCE is obligated to . . . respect the territorial integrity of each
			 of the participating States . . . [and] refrain from making each other’s
			 territory the object of military occupation . . .; and
		Whereas Russia’s failure to withdraw troops from the
			 Transnistrian region of Moldova is a violation of its commitments as a member
			 of the OSCE: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)calls upon the
			 Russian Federation to fulfill its commitments and unconditionally withdraw its
			 military forces, under OSCE observation and verification, from the
			 Transnistrian region of the Republic of Moldova;
			(2)calls upon the
			 Russian Federation to remove or destroy all of its armaments and ammunition
			 stockpiles in the Transnistrian region of Moldova; and
			(3)declares the
			 present armed forces stationed in the Security Zone of Moldova should be
			 replaced with a multinational peacekeeping contingent under an OSCE
			 mandate.
			
